Citation Nr: 1034945	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.  
The Veteran died in August 2005, and the appellant is his 
surviving spouse.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  An August 2005 certificate of death indicates that the 
Veteran died in August 2005 at the age of 57.  The certificate of 
death lists the immediate cause of death as cholangiocarcinoma 
and the underlying cause as primary sclerosing cholangitis.  
Other significant condition contributing to death but not 
resulting in the underlying cause was identified as diabetes 
mellitus.

2.  At the time of the Veteran's death, service connection was in 
effect for diabetes mellitus, Type II; peripheral neuropathy of 
the right upper extremity associated with diabetes mellitus; 
peripheral neuropathy of the left upper extremity associated with 
diabetes mellitus; peripheral neuropathy of the right lower 
extremity associated with diabetes mellitus; and peripheral 
neuropathy of the left lower upper extremity associated with 
diabetes mellitus.

3.  The evidence shows that a disability incurred in or 
aggravated by military service contributed substantially or 
materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active military service 
contributed substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. § 1310, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.5, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
without deciding that any error was committed with respect to the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease 


or injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In certain circumstances, lay 
evidence may also be competent to establish a medical diagnosis 
or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected disability.  
38 U.S.C.A. § 131; 38 C.F.R. §§ 3.5, 3.312.  In order to 
establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the veteran's death.  
38 C.F.R. § 3.312(b), (c).

The Veteran died in August 2005 at the age of 57.  The 
certificate of death reported the immediate cause of death was 
cholangiocarcinoma.  The underlying cause of death was listed as 
primary sclerosing cholangitis.  Other significant condition 
contributing to death but not resulting in the underlying cause 
was identified as diabetes mellitus.  An autopsy was not 
performed.

At the time of the Veteran's death, service connection was in 
effect for diabetes mellitus, Type II; peripheral neuropathy of 
the right upper extremity associated with diabetes mellitus; 
peripheral neuropathy of the left upper extremity associated with 
diabetes mellitus; peripheral neuropathy of the right lower 
extremity associated with diabetes mellitus; and peripheral 
neuropathy of the left lower upper extremity associated with 
diabetes mellitus.

The Veteran's service treatment records are negative for 
diagnoses or findings of any liver disorder or carcinoma of any 
kind.

A June 2002 private medical report reflects that the Veteran 
established care with Dr. R.G. with a number of complaints, to 
include constant fatigue, constant leg cramping, and depression.  
A past medical history of ulcerative colitis was noted, as well 
as status post colectomy at age of 33, followed by a ventral 
hernia repair in 1995.  The diagnostic assessments were diabetes 
mellitus, Type II, of uncertain control with an examination 
suggestive of at least diabetic neuropathy; major depression; 
status post total colectomy, with continent ileostomy; and a 
family history of prostate cancer, without a prior prostate 
screening.  Two weeks later, on a follow-up, the assessments were 
diabetes mellitus, Type II, suboptimally controlled and multiply 
complicated with an examination and laboratory work suggestive of 
diabetic neuropathy; elevated liver functions, likely non-
alcoholic steatohepatitis; and major depression.

A January 2003 private hospital report noted that the Veteran was 
hospitalized after approximately a one year of history of 
increasing abdominal discomfort and fatigue.  It was noted that 
the Veteran had been followed by his primary physician, who 
noticed abnormal liver enzymes and found hepatic mass on magnetic 
resonance imaging.  It was also noted that the Veteran had a 
history of Type II diabetes that had not been well controlled and 
that he was status post total colectomy and ileostomy in1981 
after years of rectal bleeding and diarrhea.  The pertinent 


diagnosis was hepatic mass of a questionable etiology and 
questionable cholangiocarcinoma with a history of his ulcerative 
colitis versus primary hepatoma.  A needle biopsy was requested 
to establish a diagnosis.  An endoscopic retrograde 
cholangiopancreaogram (ERCP) was performed by the Veteran's 
primary physician, Dr. W.E., and the final diagnosis was probable 
primary sclerosing cholangitis (PSC).

Private treatment records, dated from February 2003 to December 
2003, reflect that Dr. E. continued to treat the Veteran for 
cholangitis.

In June 2004, Dr. E. referred the Veteran to a private clinic for 
an evaluation of a possible liver transplant and the Veteran 
underwent various testing, to include an abdominal computerized 
axial tomography scan, liver ultrasound, echocardiogram, and an 
ERCP.  In July 2004, a private liver hepatologist reported that 
the Veteran had PSC cirrhosis with no complications of the 
chronic liver disease.  It was noted that the Veteran had fatty 
liver and had features of the metabolic syndrome, to include 
diabetes mellitus, obesity, and hyperlipidemia.  It was also 
noted that hepatitis C vaccine should be checked as the Veteran 
served in the military.  

A July 2004 private clinic letter stated that the Veteran was 
found to have cirrhosis secondary to PSC but had no complications 
from his liver disease other than symptomatic fatigue.  It was 
noted that after the Veteran was found to have PSC after an ERCP 
in January 2003, a lesion was found on his liver per imaging 
study which appeared to be either fibrosis or fatty infiltration.  
The letter stated that an ERCP with balloon dilatation were 
routinely performed at 6 month intervals and the Veteran had 
components of metabolic syndrome, to include obesity and 
diabetes, which could contribute to fatty liver.  The 
recommendation was that it was too early for the Veteran to have 
an orthotopic liver transplantation evaluation.

A July 2004 private physician's report, Dr. R.G. stated that the 
Veteran was not expected to be able to return to employment and 
should be considered fully medically disabled as his functional 
status had progressively deteriorated during the period that he 
had been under the physician's care, due to the progressive 
nature of the Veteran's condition.  The diagnoses of PSC; 
recurrent major depression; ulcerative colitis, status post 
colectomy and Barnett continent intestinal reservoir; diabetes 
mellitus and diabetic neuropathy; metabolic-induced fatty liver; 
and nocturnal myoclonus were listed.

A February 2005 VA gastroenterology report stated that the 
Veteran was referred for treatment recommendations for PSC and 
possible placement on the Liver Transplantation List.  The 
Veteran's chief complaint was fatigue worsening over the previous 
three months that was not refreshed by a night sleep, but 
otherwise he was asymptomatic.  The diagnostic impression was 
PSC; status post colectomy with continent ostomy; and diabetes 
Type II, medically controlled.

An April 2005 VA treatment report noted that evidence of 
decreased kidney function and neuropathy was found.  The 
assessments were diabetic neuropathy and cholangitis.

In June 2005, the Veteran made an emergency room visit with a 
complaint of intermittent vomiting for the previous three or four 
days.  Subsequently, he was hospitalized for an outpatient ERCP 
evaluation, following increased episodes of jaundice with 
discomfort consistent with possible obstructing disease.  After 
the ERCP, the final endoscopic diagnosis was PSC, with no obvious 
sign of active bacterial cholangitis.

A July 2005 private clinic report stated that the Veteran was 
referred for a liver transplant evaluation because he had 
significant deterioration over the previous few months in terms 
of jaundice, fluid retention, fatigue, and cholangitis requiring 
hospitalization.  The assessment was end stage liver disease 
secondary to sclerosing cholangitis.  It was reported that the 
Veteran's clinical course had been 


deteriorating, which would support him being a candidate for a 
transplant.  The consulting physician stated that there was a 
concern about the possibility of cholangiocarcinoma. 

In August 2005, the Veteran visited the emergency room again with 
chief complaints of disorientation and confusion.  After an 
examination of the Veteran, the impressions were acute hepatic 
encephalopathy, acute elevated internal normalized ratio, acute 
coagulopathy; acute altered mental status, fatigue, malaise, 
nausea, and frequent falls.  An August 2005 private 
hematology/oncology consultation report revealed an assessment of 
end-stage liver disease and metastases, adenocarcinoma.  It was 
noted that the primary carcinoma was most likely 
cholangiocarcinoma.  

An August 2005 private hospital report noted that the Veteran was 
discharged on home hospice.  The Veteran died in August 2005.  
The appellant filed the present claim for service connection for 
the cause of the Veteran's death in November 2005.

In July 2008, a VA medical opinion was obtained to determine 
whether the Veteran's service-connected diabetes mellitus, Type 
II, materially and substantially contributed to his death.  The 
VA examiner indicated that private and VA medical records were 
reviewed.  The examiner opined that the Veteran died of cancer of 
the bile ducts, which was not materially or substantially due to 
diabetes.  In support of this opinion, the examiner stated that 
while the cause of the PSC was not known, a small subset of PSC 
patients of approximately 10% had a rapidly progressive form of 
the disease with early onset of abdominal pain, fever, and 
itching that responded dramatically to treatment with 
corticosteroids.  The examiner further stated that since 
corticosteroids, such as Prednisone, were medications for 
treatment immune diseases, such as ulcerative colitis, Crohn's 
disease, and systemic lupus 


eryhematosis, this small subset of PSC patients were believed to 
have an immune disorder causing their PSC.

At her September 2009 hearing before the Board, the appellant 
testified that several private and VA physicians who treated the 
Veteran prior to his death related the Veteran's liver problems 
to his diabetes.  The appellant also related Dr. B.F.'s 
statements that the Veteran's diabetes aggravated his liver 
conditions that ultimately led to his death.  The appellant 
wished to obtain and submit additional evidence from the 
physicians mentioned during the hearing and the motion to hold 
the record open for 30 days was granted.

In September 2009, the appellant submitted additional evidence 
consisting of medical opinion letters from Drs. B.F., W.E., and 
R.G., along with a waiver of RO consideration of the evidence.  

In a letter from the Veteran's former VA treating physician, Dr. 
B.F. stated "[i]t is my opinion that [the Veteran's] diabetes 
mellitus was a contributing factor in his death and was a major 
factor in his total system shutdown from the cholangiocarcinoma 
and cholangitis."

A letter from Dr. W.E. who identified himself as the primary 
physician of the Veteran until the Veteran's death stated

[The Veteran] had been exposed to Agent 
Orange in Vietnam and had been given a 60 
% disability pension for the diabetes 
which was felt to be secondary to this 
exposure and this had been a long-term 
process.  Due to the disabling and 
deteriorating effects of diabetes over 
long period of time, it is my medical 
opinion that the diabetes certainly did 
directly or indirectly act as a 


contributing factor in the patient's 
demise and that it weakened his condition 
such that he probably was less tolerant to 
fight off immunologically the ravages of 
this disease process.

In a September 2009 note, Dr. R.G. opined that the primary cause 
of the Veteran's death was cholangiocarcinoma and PSC and that 
the Veteran had diabetes mellitus, Type II, which was a 
contributing factor to his death.

After reviewing the evidence of record, the Board concludes that 
service connection for the cause of the Veteran's death is 
warranted.  The evidence shows that a disability incurred in or 
aggravated by military service contributed substantially or 
materially to cause the Veteran's death.  Prior to the Veteran's 
death, service connection was in effect for diabetes mellitus, 
Type II.  In the Veteran's certificate of death, diabetes 
mellitus was identified as a significant condition contributing 
to death, but not resulting in the underlying cause.  Notably, 
the Veteran's primary care physician who certified the 
certificate of death believed that the Veteran's service-
connected diabetes mellitus "certainly" acted directly or 
indirectly as a contributing factor in the Veteran's death.  This 
opinion is corroborated by two other physicians; Drs. B.F. and 
R.G., who provided the September 2009 opinion letters.  These 
physicians agreed that the Veteran's service-connected diabetes 
mellitus contributed to cause the Veteran's death.

The only medical evidence of record which states that the cause 
of the Veteran's death was not materially or substantially due to 
his service-connected diabetes is the July 2008 VA medical 
opinion.  However, the Board finds the September 2009 physicians' 
opinions more persuasive than the July 2008 VA medical opinion.  
Where there is conflicting medical evidence, it is the 
responsibility of the Board to weigh the evidence and determine 
where to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  Greater weight may be placed 
on 


one medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical professionals 
and whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  In this case, the September 2009 physicians' 
opinions are persuasive since they are based on the clinical 
observations and findings made during the course of the treatment 
provided to the Veteran for his liver condition that led to his 
death in August 2005.  In contrast, the VA examiner never had the 
opportunity to examine the Veteran and the opinion offered was 
based solely on the review of the Veteran's medical records.  
Further, the July 2008 VA examiner failed to address whether the 
service-connected diabetes aggravated cholangiocarcinoma or PSC 
that were found to be the primary and underlying cause of the 
Veteran's death.  By contrast, the Veteran's former treating 
physician, Drs. E.W. and B.F. considered whether the Veteran's 
diabetes aggravated his liver conditions that ultimately led to 
his death.  Dr. E. stated that the Veteran's service-connected 
diabetes weakened his condition such that he probably was less 
tolerant to fight off immunologically the ravages of the liver 
disease process.  Additionally, Dr. F. stated that the Veteran's 
diabetes mellitus was not only a contributing factor in his death 
and but was a major factor in his total system shutdown from the 
cholangiocarcinoma and cholangitis.  The Board therefore finds 
the opinions offered by the Veteran's treating physicians more 
persuasive and the persuasive medical evidence supports the 
appellant's claim that the Veteran's service-connected diabetes 
mellitus contributed substantially or materially to the cause the 
Veteran's death.

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that a disability incurred in military service contributed 
substantially or materially to cause the Veteran's death.  As 
such, service connection for the cause of the Veteran's death is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


